discretion. 2 See Round Hill Gen. Improvement Dist. v. Newman,       97 Nev.
                  601, 603-04, 637 P.2d 534, 536 (1981). "The State is required to give
                  adequate notice to the accused of the various theories of prosecution."
                  State v. Eighth Judicial Dist. Court (Taylor), 116 Nev. 374, 377, 997 P.2d
                  126, 129 (2000) (citing Alford v. State, 111 Nev. 1409, 906 P.2d 714
                  (1995)). The information "standing alone must contain the elements of the
                  offense intended to be charged and must be sufficient to apprise the
                  accused of the nature of the offense so that he may adequately prepare a
                  defense." Laney v. State, 86 Nev. 173, 178, 466 P.2d 666, 669 (1970); see
                  also NRS 173.075(1); NRS 173.085; Simpson v. Eighth Judicial Dist.
                  Court, 88 Nev. 654, 659, 503 P.2d 1225, 1229 (1972).
                              Petitioner argues that the language in the information
                  alleging that he committed murder by "shooting at and/or into the body" of
                  the victim "after challenging [the victim] to a fight" was not sufficient to
                  adequately inform him of the State's challenge-to-fight theory of first
                  degreemurder under NRS 200.450. We agree. In order to be found guilty
                  of murder in the first degree under a challenge-to-fight theory, the State
                  must prove that (1) petitioner and another person came to previous
                  concert and agreement to fight, (2) petitioner gave or sent a challenge to
                  fight to that other person or authorized any other person to give or send
                  the challenge, (3) a fight actually ensued, (4) and a person died as a result
                  of that fight. See NRS 200.450; see also The American Heritage Dictionary
                  of the English Language 656 (5th ed. 2011) (defining fight as "[a]


                        2We  focus on Pimentel's request for a writ of mandamus as he has
                  not asserted a claim that challenges the district court's jurisdiction. See
                  NRS 34.320 (providing that writ of prohibition is available to halt
                  proceedings occurring in excess of a court's jurisdiction).


SUPREME COURT
         OF
      NEVADA
                                                        2
(0) I /47A    e
                 confrontation between opposing groups in which each attempts to harm or
                 gain power over the other, as with bodily force or weapons" (emphasis
                 added)). The charge contained in the information in this case does not (1)
                 allege that petitioner entered into an agreement to fight, (2) identify the
                 other party to that agreement, (3) allege that a fight actually resulted
                 from petitioner's challenge to the victim, (4) or allege that the victim's
                 death was a result of such a fight. We conclude that the district court
                 manifestly abused its discretion by finding the information to be sufficient
                 and denying petitioner's pretrial petition because the challenged theory of
                 first-degree murder is not sufficiently plain, concise, and definite to
                 apprise the petitioner of the nature of the offense and therefore amounts
                 to surplusage. Accordingly, we
                             ORDER the petition GRANTED IN PART AND DIRECT THE
                 CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS
                 instructing the district court to strike the language "and/or after
                 challenging ROBERT HOLLAND to a fight" from the information.



                                                                        J.
                                         Hardesty




                 cc: Hon. Carolyn Ellsworth, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e